          Case 2:17-cv-00337-MCE-DMC Document 50 Filed 08/03/20 Page 1 of 2


1

2

3
                               UNITED STATES DISTRICT COURT
4
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    DA, BA, JA, minors acting by and through   Case No.: 2:17-cv-00337-MCE-CMK
     Guardian ad Litem,
7                                               ORDER ON PLAINTIFFS’ REQUEST
              Plaintiffs,                       PURSUANT TO LOCAL RULE 202(d) FOR
8                                               GUARDIAN AD LITEM TO APPEAR BY
                        vs.                     VIDEO CONFERENCE OR PHONE AT
9    OROVILLE HOSPITAL, et al,                  HEARING ON MOTION TO APPROVE
                                                MINORS’ COMPROMISE OR IN THE
10                       DEFENDANTS.            ALTERNATIVE TO CONTINUE
                                                SUMMARY JUDGMENT AND TRIAL
11

12                                              Date:        August 6, 2020
                                                Time:        2 PM
13                                              Courtroom:   7, 14th Floor
                                                Judge:       Hon. Morrison C. England, Jr.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            1
                    ORDER ON REQUEST TO APPEAR BY VIDEO OR PHONE
           Case 2:17-cv-00337-MCE-DMC Document 50 Filed 08/03/20 Page 2 of 2


1           The Court, having received and reviewed the request to allow Plaintiff’s Guardian ad
2    Litem to appear by video or conference call as instructed by the Court via the Court Clerk or
3    Deputy at the August 6, 2020 hearing on PLAINTIFFS’ MOTION TO APPROVE MINORS’
4    COMPROMISE OR IN THE ALTERNATIVE TO CONTINUE SUMMARY JUDGMENT
5    AND TRIAL, good cause and orders as follows:
6           The request is GRANTED.
7           IT IS SO ORDERED.
8

9
     Dated: August 3, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             2
                     ORDER ON REQUEST TO APPEAR BY VIDEO OR PHONE
